Citation Nr: 0018456	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  95-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
residuals of a low back injury with osteoarthritic changes 
and sciatica, prior to April 4, 1997.

2.  Entitlement to an increased rating for the residuals of a 
low back injury with osteoarthritic changes and sciatica, 
currently rated as 60 percent disabling.

3.  Entitlement to an increased rating for hiatal hernia, 
currently rated as 10 percent disabling.	





ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The appeal was last before the Board in October 1998, at 
which time it was remanded for further development.  
Following completion of the requested development, the RO, in 
a rating decision entered in June 1999, increased the 
evaluation for the veteran's service-connected low back 
disability from 40 percent disabling to 60 percent disabling, 
with which latter evaluation the veteran continues to 
disagree.  A Supplemental Statement of the Case was mailed to 
the veteran in June 1999.

Thereafter, the appeal was returned to the Board.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected low 
back disability, prior to April 4, 1997, included complaint 
of constant low back pain with "slightly narrowed" 
lumbosacral interspace, productive, collectively, of not more 
than severe overall disability.

2.  Current manifestations of the veteran's service-connected 
low back disability include complaint of constant low back 
pain with moderate lumbar disc space narrowing, productive, 
collectively, of not more than pronounced overall disability.

3.  Current manifestations of the veteran's service-connected 
hiatal hernia include dysphagia and regurgitation; neither 
anemia nor considerable impairment of health is shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
residuals of a low back injury with osteoarthritic changes 
and sciatica, prior to April 4, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45 and Part 4, Diagnostic Code 5293 (1999).

2.  The criteria for a rating in excess of 60 percent for the 
residuals of a low back injury with osteoarthritic changes 
and sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.10, and Part 4, Diagnostic 
Code 5293 (1999).

3.  The criteria for a rating in excess of 10 percent for 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.10 and Part 4, 
Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims, as stated 
on the title page, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that each 
claim is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

Service connection is in effect for residuals, low back 
injury with osteoarthritic changes and sciatica, for which 
the RO has assigned a 60 percent rating (with a 40 percent 
rating having been in effect through April 3, 1997) under the 
provisions of Diagnostic Code 5293 of the Rating Schedule; 
and for hiatal hernia with complaints of indigestion, rated 
as 10 percent disabling under Diagnostic Code 7346.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability for which 
entitlement to an increased rating is currently asserted on 
appeal.


I.  Rating for Low Back Disability in Excess of 40 Percent, 
Prior to April 4, 1997

In accordance with the provisions of Diagnostic Code 5293, a 
40 percent rating is warranted for intervertebral disc 
syndrome (IDS) which is severe, with recurring attacks and 
with intermittent relief.  A 60 percent disability rating is 
warranted for pronounced IDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc(s), with little intermittent relief.

The veteran contends, in substance, that her service-
connected low back disability was sufficiently problematic, 
in the period terminating on April 3, 1997, as to have 
warranted a rating in excess of 40 percent.  In this regard, 
a CT scan administered the veteran under non-VA auspices in 
August 1992 was interpreted to reveal findings including 
"early osteoarthritic" changes and lumbar disc bulging.  When 
the veteran was examined by VA in October 1992, at which time 
she alluded to having injured her back in the early 1980's in 
service, her lumbosacral spine was free of tenderness on 
physical examination.  Motion involving the lumbar segment of 
her spine was "within [a] normal range", without pain, in all 
excursions.  The pertinent examination diagnosis was 
residuals of low back injury with low back pain.

When she was examined by VA in January 1994, the veteran 
complained of experiencing constant low back pain which was 
"dull to sharp" in severity.  On physical examination, she 
exhibited an ability to flex and extend the lumbar segment of 
her spine to 80 and 10 degrees, respectively.  X-ray 
examination revealed lumbar disc space which was "slightly 
narrowed".  The overall examination diagnosis implicated low 
back pain with sciatica and disc space narrowing.

In considering the veteran's claim for a rating in excess of 
40 percent for low back disability, prior to April 4, 1997, 
the Board is constrained to point out that the evidence which 
bears temporally on this aspect of the appeal is wholly 
negative for any recurring attacks of IDS with intermittent 
relief, even the presence of which, moreover, would still 
only denote a disability picture commensurate with the 40 
percent rating assigned with respect to the duration at 
issue, i.e., that terminating on April 3, 1997.  While the 
presence of IDS of pronounced severity, as manifested by the 
related clinical characteristics contained in the provisions 
of Diagnostic Code 5293 set forth above, would be necessary 
to warrant the temporal assignment of a rating in excess of 
40 percent, the Board would stress that only "slightly 
narrowed" lumbosacral interspace was revealed on pertinent X-
ray examination performed in January 1994.  Further, the 
extent of lumbar motion exhibited by the veteran on the 
January 1994 VA examination, i.e., flexion and extension 
exhibited to 80 and 10 degrees, respectively, is 
representative of such motion as would, at most, equate with 
moderate overall restriction in lumbar motion, commensurate 
with only a 20 percent rating under the provisions of 
38 C.F.R. Part 4, Diagnostic Code 5292 (1999).  Given the 
foregoing observations, then, the Board is persuaded that 
impairment related to the veteran's service-connected low 
back disability was, in the period terminating on April 3, 
1997, not more than severe, and that, accordingly, a temporal 
rating in excess of 40 percent for low back disability was 
not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
Diagnostic Code 5293.


II.  Increased Rating, Low Back Disability

The veteran contends, in substance, that her service-
connected low back disability is more severely disabling than 
presently evaluated.  In this regard, when she was 
orthopedically examined by VA in May 1997, she complained of 
experiencing low back pain which radiated into her posterior 
right lower extremity, going down into the ankle on occasion.  
She also indicated that she used a heating pad on her back at 
times.  On physical examination, she exhibited, relative to 
her lumbar spine, an ability to flex, extend and bend 
laterally (in each direction) to 90, 10 and 30 degrees, 
respectively.  Reflexes in the knees and ankles were active 
and equal on each side.  The examination diagnosis implicated 
lumbar disc disease and sciatica.

When she was neurologically examined by VA in May 1997, the 
veteran indicated that she experienced an exacerbation of her 
low back pain, which radiated into her right knee, on 
approximately one occasion per month.  On the formal 
neurological evaluation, strength and sensory examination was 
"normal" in each lower extremity.  Knee and ankle reflexes 
were symmetric.  The veteran could tandem walk and walk on 
her toes.  The lumbar paraspinal muscles were not tender, and 
there "was no visible muscle spasm".  Her neurologic 
examination was described as being "essentially normal".  The 
pertinent examination impression was low back syndrome.

Most recently, when the veteran was orthopedically examined 
by VA in March 1999, she complained of low back pain which 
radiated into each lower extremity on occasion, worse in the 
left.  On physical examination, she exhibited an ability to 
flex and extend her lumbar spine to 90 and 10 degrees, 
respectively, with pain at 40 and 10 degrees of flexion and 
extension, respectively.  There was tenderness over each 
sciatic notch; there was equal strength ("4/5") involving 
each lower extremity.  Ankle jerks were 2+ and 1+ on the 
right and left, respectively.  The findings on pertinent X-
ray examination included "moderate" lumbar disc space 
narrowing and "[v]ery mild" hypertrophic spur formation at 
multiple levels.  Magnetic resonance imaging revealed 
findings including lumbar disc herniation.  The examination 
diagnoses included lumbar disc disease with herniation and 
severe low back pain.

When the veteran was neurologically examined by VA in March 
1999, she indicated that over the then preceding several 
months she had awakened with a numb feeling involving a part 
of her buttocks.  On the formal neurologic evaluation, 
strength and sensation, involving apparently each lower 
extremity, were normal.  Reflexes were symmetric.  The 
examiner indicated that the veteran's neurologic examination 
was "essentially normal", and added that clinically the 
veteran did "not have evidence of lumbar radiculopathy".  

In considering the veteran's claim for increased ratings for 
her service-connected low back disability, the Board would 
respectfully point out that her presently assigned 60 percent 
rating is the maximum schedular evaluation authorized under 
Diagnostic Code 5293.  In this regard, the record reflects 
(and the veteran related on the March 1999 VA orthopedic 
examination) that she has never undergone surgery in response 
to her low back disability and except for "moderate" lumbar 
disc space narrowing presently (versus "slight[]" narrowing 
on the January 1994 X-ray), her low back disability would 
appear to have remained static for several years and is 
currently, at most, of not more than pronounced severity (in 
consideration of which her present 60 percent rating was 
assigned).  Nevertheless, a rating in excess of 40 percent 
prior to April 4, 1997 might yet be assigned in accordance 
with regulatory provisions including those codified under 
38 C.F.R. §§ 4.40 and 4.45, as pertinent to factors, 
traceable to service-connected disability involving the low 
back, including general functional loss, weakened movement 
and excess fatigability.  The Board has also been attentive 
for indication of loss of functional ability, within the 
purview of 38 C.F.R. § 4.40, specifically traceable to pain 
on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, the Board is cognizant that, on the occasion of 
her October 1992 VA examination, the veteran reported a 
constant low backache with worsening with  prolonged standing 
or bending.  Nevertheless, physical examination disclosed a 
normal and painless range of motion of the lumbosacral spine, 
as well as a normal neurological evaluation.  At her January 
1995 VA examination, she again complained of constant low 
back pain with radiation of pain to her knee.  Limitation of 
extension was significant, but no more than slight limitation 
of motion in flexion and bilateral lateral flexion were 
demonstrated, with no indication by the examiner whether the 
veteran experienced pain on motion.  Examination in May 1997 
disclosed reported constant pain in the low back which 
radiated to her hips.  She also noted exacerbations of pain 
approximately once a month during which pain would radiate 
into her right knee.  As a result, she may need to be in bed 
for two to three days.  Neurological examination was 
essentially normal.  There was no clinical evidence on 
examination of lumbosacral radiculopathy.  Her lower back 
pain was felt to probably be the result of mechanical 
factors.  Her bulging discs, reportedly shown on lumbar CT or 
MRI were not necessarily felt to be of significance.  With 
respect to a request that the examiner comment on weakened 
movement, excess fatigability with use, incoordination and 
pain, the examiner responded that answers to these questions 
could not be provided as they would be purely on a 
conjectural basis.  The foregoing considerations, in the 
Board's view, militate persuasively against the existence of 
sufficient disablement, relative to the veteran's service-
connected low back disability, as to warrant the assignment 
of a higher disability rating prior to April 4, 1997, 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
With respect to consideration on and after this date, the 
Board notes that a basis is not shown for a higher evaluation 
as the veteran is in receipt of the maximum schedular 
evaluation for IDS.  See Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1999).  Higher evaluations are provided under the 
schedule only for spinal fracture or ankylosis, neither of 
which is present.  The Board has, finally, considered the 
provisions of 38 C.F.R. § 4.10, as pertinent to low back 
disability-occasioned impairment in the veteran's ability to 
function under the ordinary conditions of daily life.  
However, owing to the foregoing considerations advanced by 
the Board with reference to the potential assignment of a 
higher disability rating predicated on either 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45, the Board is similarly of the 
view that those considerations militate persuasively against 
any notion of entitlement to a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  


III.  Increased Rating, Hiatal Hernia

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

The veteran asserts that she is obliged to avoid spicy foods 
and she contends, in essence, that her service-connected 
hiatal hernia with complaints of indigestion is more severely 
disabling than currently evaluated.  In this regard, when the 
veteran was seen for VA outpatient treatment in early January 
1994, she was noted to be experiencing gastroenteritis on an 
"[o]ccasional" basis.  When she was examined by VA later in 
January 1994, at which time she weighed 154 pounds, she 
complained of experiencing frequent heartburn, pain radiation 
into her right shoulder, and acid regurgitation.  She was 
noted not to be anemic.  On physical examination, there was 
mild epigastric discomfort on palpation.  The examination 
diagnoses were indigestion and hiatal hernia with frequent 
heartburn.

When she was seen under non-VA auspices in April 1997, at 
which time the veteran weighed 169 pounds, she was noted to 
have experienced two episodes of diarrhea over the preceding 
four days.

Most recently, when the veteran was examined by VA in April 
1999, at which time she weighed 186 pounds, she indicated 
that she had experienced difficulty in swallowing liquids in 
the past as well as hiccups, though each condition was 
gradually getting better.  She also alluded to experiencing 
recent chest pain over both sides of the sternum, though 
aspirin brought relief.  She also indicated that she 
experienced reflux/regurgitation of food, especially after 
she eats, though Maalox helped to alleviate the same.  On 
physical examination, the veteran was noted to look "fit for 
her health", without signs (her hematocrit level was within 
the 37-47 reference range on pertinent laboratory study) of 
anemia.  In the diagnosis and summary portion of the 
examination, the examiner indicated that the veteran had 
"[m]ost likely" active hiatal hernia, which was "currently 
symptomatic for the acid reflux syndrome" and using 
medications including Maalox to alleviate the symptoms.  

In considering the veteran's claim for an increased rating 
for her service-connected hiatal hernia, the Board concedes 
that such condition continues to be problematic.  However, 
owing to the reasoning advanced hereinbelow, the Board is of 
the opinion that an increased rating for her service-
connected hiatal hernia is not in order.  In reaching such 
conclusion, the Board is constrained to point out that while 
the veteran continues to experience difficulty in swallowing 
(dysphagia) and/or acid reflux/regurgitation, as well as 
apparently chest and shoulder pain, her symptomatology does 
not appear to occasion any appreciable impairment involving 
her health, and is clearly not productive of the requisite 
considerable impairment of health necessary for a 30 percent 
rating under Diagnostic Code 7346.  With respect to the 
latter observation, the Board would saliently point out that 
the veteran is free of anemia, she has experienced no loss of 
weight within the time period relevant to this aspect of the 
appeal, and, significantly, the VA examiner in April 1999 
remarked that she appeared to be "fit for her health".  Given 
the foregoing observations, then, the Board concludes that 
the preponderance of the evidence is against her appeal for 
an increased rating for her service-connected hiatal hernia.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to hiatal hernia-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, the Board observes that while the 
veteran's dysphagia apparently continues to be bothersome, 
the veteran did indicate on the April 1999 VA examination 
that such condition was improving.  In addition, the veteran 
indicated on the same examination that her other major 
problem, acid reflux, was responsive to Maalox and Pepsid AC.  
The foregoing considerations, in the Board's view, militate 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. 
§ 4.10.  Finally, the Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected hiatal hernia more closely approximate those 
required for a 30 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of this aspect of 
the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Code 7346.

The Board has, finally, with respect to each issue addressed 
above for which entitlement to an increased rating has been 
asserted, considered the discussion recently advanced by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, inasmuch as 
the Board's dispositions above bear on compensation made 
initially effective from the date (i.e., October 1992) of the 
veteran's related original claim, the Board is of the view 
that the cited Fenderson rationale does not, in the present 
circumstances, apply.

In addition, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
was apparently employed as a research assistant at the time 
of her March 1999 VA neurology examination and also attending 
college) has not asserted or offered any objective evidence 
that the disablement occasioned by either of her above-
addressed disabilities at all interferes with her 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

A rating in excess of 40 percent for the residuals of a low 
back injury with osteoarthritic changes and sciatica, prior 
to April 4, 1997, is denied.

An increased rating for the residuals of a low back injury 
with osteoarthritic changes and sciatica, rated 60 percent 
disabling from April 4, 1997, is denied.

An increased rating for hiatal hernia is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

